Citation Nr: 1042954	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  04-40 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for disability exhibited by 
impaired vision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1959 to July 1961. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection for 
hearing loss and a disability exhibited by impaired vision.  
Timely appeals were noted from that decision.  The claims folder 
was later transferred to the Montgomery, Alabama RO at the 
request of the Veteran.  

In October 2007, the Board remanded these issues to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, the 
AMC returned the case to the Board for appellate review.

In August 2009, the Board denied entitlement to service 
connection for hearing loss and a disability exhibited by 
impaired vision.  The Veteran subsequently appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In August 2010, a Joint Motion for an Order Vacating 
the Board Decision (Joint Motion) was brought before the Court.  
In an Order dated that same month, the Court vacated the August 
2009 Board decision pursuant to the Joint Motion, and remanded 
the case to the Board for readjudication consistent with its 
Order.

The issues of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for right leg amputation and entitlement to special 
monthly compensation based on the need for aid and attendance 
have been raised by the Veteran, but have not been adjudicated by 
the RO.  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

According to the Joint Motion, the parties have agreed that VA 
has not fulfilled its duty to assist the Veteran in obtaining all 
outstanding records relevant to his claim.  Specifically, the 
parties have pointed out that the Veteran is receiving disability 
benefits from the Social Security Administration (SSA) and that 
those records have not been requested.  The parties also noted 
that the Veteran indicated that he may have been treated for his 
eye injury at Walter Reed Army Medical Center and the medical 
facility at Fort Myer in Arlington, Virginia, in 1959 and 1960; 
however, only records dated from 1959 have been requested.  Upon 
remand, requests for the outstanding records identified by the 
parties should be accomplished.  

The parties have also asked the Board to discuss whether there 
was substantial compliance with its October 2007 remand orders 
with respect to obtaining 1959 records from Fort Myer.  The 
remand requested, in pertinent part, that the RO "[o]btain any 
records pertinent to the veteran's treatment for an accident 
involving the spraying of chemicals into the veteran's eyes from 
... Fort Myer Army Hospital in 1959."  In response to the Board's 
remand, a November 2007 request was sent to the medical facility 
at Fort Myer, now known as the Andrew Rader Family Health Clinic, 
requesting that "the Veteran's treatment records for an accident 
involving the spraying of chemicals into the Veteran's eyes in 
1959" be provided for inclusion with the claims folder.  That 
facility responded in December 2007 that it had none of the 
Veteran's medical records.  

In August 2008, the RO sent a request to the National Personnel 
Records Center (NPRC), asking for any records concerning the 
Veteran's treatment "for an accident involving the spraying of 
chemicals into the Veteran's eyes from ... Fort Myer Army Hospital 
in 1959."  The NPRC responded that all available service 
treatment records had been mailed.  Indeed, a review of the 
Veteran's service treatment records indicates several clinical 
records which are stamped "U.S. Army Dispensary, Fort Myer" and 
are dated 1959 and 1960.  There are no records pertinent to 
treatment for an eye injury.  A follow up request was made for 
records of the Veteran's treatment from July 1959 to August 1959 
from Andrew Rader Family Health Clinic, but the term "Rader" 
was misspelled as "Radar," leading the NPRC to indicate that it 
could not locate such a facility.  

In the Joint Motion, the parties agreed that "[n]o follow up 
request was made identifying [Andrew Rader Army Health Clinic] as 
Fort Myer Army Hospital."  However, the evidence of record which 
clearly shows that requests were made to the NPRC for records 
from both Andrew Rader and "Fort Myer Army Hospital," and that 
the NPRC responded to both requests.  Although the Andrew Rader 
request was inadequate as the name of the facility was 
misspelled, the record reflects that a direct request was made in 
November 2007 for the Veteran's records from Andrew Rader, and 
that a response was received in December 2007. 

The parties have also agreed that the NPRC's response that "all 
service treatment records have been mailed "did not address 
inpatient or clinical records."  However, the service treatment 
records contain several "clinical" treatment records dated 1959 
and 1960, which are clearly stamped "U.S. Army Dispensary, Fort 
Myer," and which contain no reference to an eye injury.  
Additionally, a request for inpatient and clinical records was 
made directly to the current facility at Fort Myer, which 
responded that it has no records in its possession.  The Rader 
Clinic is not a hospital or inpatient facility.  As noted in the 
Board's August 2009 decision, the RO "made a thorough search for 
any records from Fort Myer that may not have been included with 
the Veteran's service treatment records."  The Board is 
satisfied there was substantial compliance with its October 2007 
remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  
  
Accordingly, the case is REMANDED for the following action:

1.  Request from SSA all records associated 
with the Veteran's disability claim, 
including disability determinations and all 
medical records considered in making those 
determinations.  If no records are available 
or do not exist, a response to that effect 
must be documented in the claims file and the 
Veteran must be notified.

2.  Contact Walter Reed Army Medical Center 
and Andrew Rader Family Health Clinic, Fort 
Myer, Virginia, and request that all records 
of the Veteran's treatment in 1960 for eye 
treatment be provided for inclusion with the 
claims folder.  A request to NPRC should also 
be made for any records that it might have in 
its possession concerning treatment for eye 
disorders or an eye injury at Walter Reed 
Army Medical Center, Andrew Rader Family 
Health Clinic, or the U.S. Army Dispensary at 
Fort Myer, Virginia, in 1960.  

3.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to the 
file since the most recent VA adjudication.  
If the issues on appeal continue to be 
denied, the Veteran and his representative 
must be provided a supplemental statement of 
the case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


 
